ON EEIÍEAEING.
HUSTON, C. J.
— The petition for rehearing presents no question which was not fully considered either on motion to dismiss or on the original hearing. The motion to dismiss was based upon the ground that briefs were not served within the time required by the rules, and that the transcript was not in chronological order, which motion was denied. It is now insisted that the court should, of its own motion, have dismissed the appeal, for the reason that no evidence of service of appeal is contained in the transcript. A complete answer to this contention is that the appellants, on suggestion of diminution of the record, were permitted to bring up a certified copy of the original notice of appeal and proof of service thereof, from which it appears that the notice of appeal was served upon all of the defendants and interveners. We are fully convinced that the decision herein is correct, and, no reason being shown why a rehearing should be granted, the petition therefor is hereby denied.
Quarles, J., concurs.
Sullivan, J., took no part in the decision..